PER CURIAM.
Certiorari granted. The order of reference to which petitioner neither acquiesced or consented, but objected, is quashed on authority of Slatcoff v. Dezen, Fla., 74 So.2d 59.
Petitioner also complains of the chancellor’s denial of his motion to dismiss the complaint. It appearing that the complaint is deficient but amendable, that portion of the order denying the motion to dismiss is quashed with directions to the chancellor to permit such amendment as in his discretion he deems right and proper.
MATHEWS, C. J., and THOMAS, HOBSON, ROBERTS and DREW, JJ., concur.